Citation Nr: 0029536	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
claimed as secondary to severe labyrinthitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancers 
claimed as due to exposure to ionizing radiation.  

3.  Entitlement to an increased (compensable) rating for 
dysthymic disorder.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to October 1948.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case concerning the claims related to headaches 
and the dysthymic disorder arises from an October 1998 rating 
action.  The claim related to TDIU benefits arises from a 
November 1998 rating action.  In November 1998, the veteran 
submitted a notice of disagreement with respect to the 
decision regarding headaches, and in December 1998, he 
submitted a notice of disagreement regarding TDIU benefits 
and his dysthymic disorder.  A statement of the case was 
issued in December 1998, and the appeal was perfected upon 
the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in January 1999.  

The matter regarding the veteran's attempt to reopen his 
claim for benefits based on his exposure to radiation in 
service arose from a January 1994 rating action.  The veteran 
expressed his disagreement with that decision in March 1994, 
and a statement of the case was issued in May 1994.   The 
appeal was perfected later that month when the RO received a 
VA Form 9.  



FINDINGS OF FACT

1.  The medical evidence fails to show any connection between 
the onset of the veteran's tension headaches and his 
labyrinthitis.  

2.  There is no reasonable possibility that further 
assistance by VA will substantiate the claim for service 
connection for tension headaches. 

3.  In an April 1990 decision by the Board, the veteran was 
denied service connection for skin cancer, claimed as due to 
his in-service exposure to ionizing radiation.

4.  Evidence added to the record since the April 1990 
decision includes records reflecting further treatment for 
skin cancer, and comments by VA physicians treating the 
veteran that his skin disabilities could be related to his 
exposure to radiation in service. 

5.  The evidence submitted since the April 1990 Board 
decision is new and material, as it bears directly and 
substantially on the specific matter under consideration and 
it must be considered in order to fairly decide the merits of 
the claim.  

6.  All evidence necessary for an equitable disposition of 
the veteran's appeal pertaining to his claim for an increased 
rating for dysthymic disorder has been obtained by the RO.  

7.  The veteran's dysthymic disorder is shown to require 
continuous medication. 


CONCLUSIONS OF LAW

1.  The veteran's tension headaches are not caused or 
aggravated by a service connected disability. 38 U.S.C.A. 
§§ 1101, 1110 (West 1991); 38 C.F.R. § 3.310 (2000).  

2.  Evidence received since the April 1990 decision by the 
Board to deny service connection for skin cancers claimed as 
due to exposure to ionizing radiation is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  The criteria for a 10 percent evaluation for dysthymic 
disorder are met.  38 U.S.C.A. §§ 1155 (West 1991); Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, Diagnostic 
Code 9433 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Headaches Secondary to Labyrinthitis

Under applicable criteria, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.  In addition, service connection for a 
disability may also be granted for any disability being 
aggravated by a service-connected disability.  See  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In this case, the veteran has 
not actually established service connection for any 
disability.  Instead, he has been awarded benefits for a 
number of disabilities, including labyrinthitis, pursuant to 
the provisions of 38 U.S.C.A. § 1151, as if those 
disabilities were service connected.  That law, at the time 
the veteran submitted his claim pursuant to it, provided that 
compensation would be awarded if a veteran suffered an injury 
or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, in the same 
manner as if the additional disability or death were service-
connected.  Thus, for purposes of his current appeal, 
labyrinthitis may be considered to be service connected, and 
the law and regulation relating to application for service 
connection benefits for disability claimed to be secondary to 
labyrinthitis are applicable.  

As to the evidence of record, it is noted to be quite 
voluminous.  As to this aspect of the veteran's appeal, 
however, it may be briefly described.  The medical records do 
show that the veteran has complained of experiencing 
headaches following the onset of his labyrinthitis.  (See, 
for example, the outpatient treatment records dated in August 
1995.)  These records do not show, however, that any 
physician treating the veteran was of the opinion that the 
veteran's headache complaints were related to his 
labyrinthitis.  The evidence also includes the report of an 
examination conducted for VA purposes in connection with this 
specific claim in May 1998.  This report reveals that the 
veteran's complaints of headaches were acknowledged, and it 
was recorded that these were present on most days.  In 
addition, it was noted that they are aggravated by certain 
head movements, and it includes the diagnosis of the 
disability for which the veteran seeks benefits, muscle 
contraction headaches.  As to the cause of these headaches, 
however, the examiner specifically observed that they were 
"probably related to some degenerative arthritis of [the 
veteran's] neck."  The veteran's labyrinthitis was in no way 
implicated in either the cause or the aggravation of his 
complaints.  

As set forth above, it is quite obvious that the veteran 
experiences headaches, and has done so since the onset of 
labyrinthitis.  The only pieces of evidence in the record 
tending to support the claim that the veteran's headaches are 
caused or aggravated by his labyrinthitis, however, are is 
own contentions.  Since the veteran is not shown to have any 
medical expertise, his contentions on this subject are of 
little probative value.  Moreover, the evidence also includes 
a medical opinion addressing the question of the relationship 
between the veteran's headache complaints and his 
labyrinthitis.  This shows there to be no relationship 
between the two.  In view of this medical opinion against the 
veteran's assertion, the Board finds that the preponderance 
of the evidence weighs against the veteran's claim that his 
headaches are proximately due to his labyrinthitis.  
Accordingly, a basis upon which to grant for service 
connection for tension headaches, secondary to severe 
labyrinthitis, has not been presented, and the appeal must be 
denied.  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO. The RO denied the veteran's claim as not 
well grounded, whereas the Board addressed the matter on its 
merits.  We must therefore consider whether our action could 
result in prejudice to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).  In this regard, we note that the 
veteran's contentions with respect to this type of claim 
would carry the same weight, whether considered in the 
context of an adjudication on the merits of the claim, or if 
considered in a determination of whether the claim was well 
grounded.  In addition, the record clearly shows that the 
veteran was advised of the basic law and regulations 
concerning the principles relating to service connection, 
including service connection for secondary conditions.  
Moreover, the veteran and his representative have had 
extensive opportunity to offer evidence as to the question at 
issue; the veteran was examined for VA purposes in connection 
with this claim; and all known records pertaining to the 
veteran's claim have been obtained and were considered by the 
RO.  There is no indication that further assistance by VA in 
developing this issue offers a reasonable possibility that 
the claim would be substantiated.  In short, while the RO 
articulated its denial of the claim in terms of finding it 
not well grounded, since the record on this question is 
complete and there is no competent evidence of record 
supporting the claim, no useful purpose would be served by 
returning this case to the RO for a re-articulation of the 
basis of its denial.  Accordingly, we conclude that the 
veteran is not prejudiced by our rendering this decision.  


II.  (a.) New and Material Evidence

Under applicable law and regulation, service connection may 
be granted for disability resulting from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  With regard to a claim for 
service connection based on exposure to ionizing radiation 
during service, the Court of Appeals for Veterans Claims and 
the Federal Circuit Court have noted that there are three 
ways in which a veteran may establish service connection for 
disability which he or she believes was caused by ionizing 
radiation.  First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), a veteran who participated onsite in testing 
involving the detonation of nuclear weapons, or participated 
in the post-World War II occupation or other duty in 
Hiroshima or Nagasaki, Japan, in 1945-1946, or was interned 
as a prisoner of war in Japan with opportunity for exposure 
to ionizing radiation, and who later contracts one of 15 
listed types of cancer will be granted service connection.  
Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions may be granted service connection for 
one of 24 disorders (radiogenic diseases) listed therein, 
including skin cancer.  Third, where evidence is presented 
which traces causation of the claimed disability to a 
condition or event during service, direct service connection 
can be established under 38 U.S.C.A. §§ 1110, 1131, and 38 
C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
McGuire v. West, 11 Vet.App. 274 (1998)

The record in this case reflects that the Board previously 
denied the veteran's claim for service connection for skin 
cancers, claimed to be due to exposure to ionizing radiation, 
in an April 1990 decision.  The evidence at that time, 
revealed that the veteran did have cancerous skin removed 
from the lips and also apparently from his ears.  An opinion 
from a VA Medical Director dated in February 1989, however, 
was to the effect that these cancers were not associated with 
the ionizing radiation to which the veteran would have been 
exposed during his participation in nuclear weapons tests in 
1946.  Accordingly, the Board denied the veteran's claim.  

Because the present appeal does not arise from an original 
claim, the Board must bear in mind the important distinctions 
between an original claim and an attempt to reopen a 
previously denied claim.  Prior to our discussion of the 
evidence which has been obtained in connection with the 
appellant's current appeal, we must first note that the 
United States Court of Appeals for Veterans Claims had 
previously held that the Secretary of Veterans Affairs and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure to be followed was - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Vargas-Gonzalez v. West, 
12 Vet.App. 321 (1999).  In addition, Hodge overruled Colvin 
and its progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, supra, at 326, 
noting that Hodge did not deal with the test for determining 
whether evidence is new, which is a determination separate 
from whether it is material.  See also Anglin v. West, 203 
F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in Hodge suggests 
that the understanding of 'newness' as embodied in the first 
prong of the Colvin test is inadequate or in conflict with 
the regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen the claim of 
service connection for skin cancers, is that which has been 
submitted since the Board decision addressing that matter in 
1990.  

The evidence received in connection with the veteran's 
attempt to reopen his claim includes medical records showing 
more recent instances, (September 1989 and September 1990), 
where the veteran was treated for skin cancer, (basal cell 
carcinoma).  In addition, the evidence includes a statement 
from a VA physician, dated in May 1993, to the effect that it 
is possible that the veteran's skin cancer is related to his 
radiation exposure in service.  

Obviously, the basis for the development that was undertaken 
by VA in connection with the veteran's previous attempt to 
establish service connection for his skin cancer, was that it 
was possible that it was related to his participation in 
nuclear weapons testing in service.  Although that 
development eventually included an opinion from the staff of 
the Assistant Associate Deputy Chief Medical Director, that 
it was unlikely that the small dose of ionizing radiation 
received by the veteran could have caused his cancer, the 
veteran's more recent treatment for skin cancer and the 
contemporaneous comments from a physician treating him that 
it was possibly related to his radiation exposure in service, 
is evidence which bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1998); 38 U.S.C.A. § 5108 (West 1991).  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for service connection for 
skin cancer is reopened.

II (b.)  Well-Grounded

Having concluded that the veteran has reopened his claim, the 
law as set forth above, next calls for a determination as to 
whether the claim, as reopened, is well-grounded.  Since the 
veteran submitted his present claim for benefits, however, 
38 U.S.C.A. § 5107, the law, requiring that those submitting 
a claim must include with that claim evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, was changed.  Rather than requiring 
that those seeking benefits submit evidence of a well 
grounded claim, the law now places the burden on VA to assist 
in the development of all facts pertinent to a claim, unless 
there is no reasonable possibility that such assistance will 
aid in the establishment of entitlement.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).  Accordingly, instead of determining whether the 
claim is well grounded, the Board must now determine whether 
the duty to assist has been satisfied.  This aspect of the 
veteran's claim will be discussed in the Remand section 
below. 


II.  Increased Rating for Dysthymic Disorder

As an initial matter, the Board notes that that VA has met 
its duty to assist in developing the facts pertinent to the 
veteran's claim under Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)), since the 
record includes the report of an examination of the veteran 
conducted in connection with this claim, the veteran's 
relevant treatment records have been associated with the 
claim file, and there have been no assertions by either the 
veteran or his representative that additional relevant 
records are available.  

Disability evaluations themselves, are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The record in this case shows that the veteran was originally 
awarded benefits for a dysthymic disorder in an October 1998 
rating action.  At the same time, he was assigned a non-
compensable disability evaluation.  It was with this decision 
that the veteran expressed his disagreement and eventually 
perfected an appeal.  

The decision to grant the benefits at issue was apparently 
based on a review of outpatient treatment records dated in 
1997 and 1998, as well as the report of a psychiatric 
examination conducted for VA purposes in May 1998.  The 
outpatient treatment records included an August 1997 entry 
from a social worker that revealed the veteran was considered 
to be depressed but stable, and that he had apparently been 
provided medication to help him sleep.  At the same time, the 
veteran's mood was described as good, and he was considered 
pleasant and coherent.  

The report of the examination conducted for VA purposes 
revealed that after the veteran was diagnosed to have 
labyrinthitis, he described himself as worried "to death."  
He also complained that he was unable to perform the 
activities he use to do, was depressed most of the time, and 
irritable.  The examiner described the veteran as well 
developed, well nourished, appropriately dressed, adequately 
groomed and with no unusual motor activity.  The veteran's 
speech was considered fluent, without flight of ideas or 
looseness of associations, although the veteran's  mood and 
affect were characterized as depressed.  At the same time, it 
was noted that the veteran denied hallucinations, expressed 
no identifiable delusions, denied homicidal or suicidal 
thoughts and was precisely oriented.  Remote, recent and 
immediate recall were considered good by the examiner, and 
the veteran's judgment and abstracting ability were 
characterized as adequate.  Insight was considered fair, and 
the veteran was diagnosed to have dysthymic disorder.  In 
additional comments that the examiner provided, it was noted 
that the veteran had given a history of depression which 
appeared to be a result of limitations placed upon him by 
labyrinthitis.  

Subsequently dated treatment records show that in November 
1998, the veteran was seen at a VA Mental Health Clinic, 
where he reported that he had felt down and depressed since 
1994.  He also reported that he had been experiencing chronic 
pain secondary to physical problems, which resulted in sleep 
disruption, decreased energy, increased fatigue, irritability 
and depressed mood.  The veteran reported that he had been on 
no psychotropic medications for approximately one year, and 
denied suicidal and homicidal ideations.  The person 
conducting this interview recorded that there were no 
psychotic features present, although medications were 
provided, and the veteran was scheduled to return later that 
month.  The diagnostic assessment was depression, not 
otherwise specified (NOS).  

The veteran returned to the Mental Health Clinic later in 
November, as scheduled.  The record from this visit revealed 
that the veteran was compliant with his medication, and 
reported some improvement.  He specifically reported an 
increase in the quality of his sleep, and the veteran's wife 
reported a decrease in the veteran's irritability.  
Nevertheless, the veteran reported decreased energy and a 
depressed mood, which was apparently related to his physical 
limitations.  He denied suicidal and homicidal ideation.  The 
diagnostic impression was mood disorder, and the medications 
prescribed earlier in the month were continued.  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 9433, for dysthymic 
disorder.  Under this Code, a non-compensable evaluation is 
assigned when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupation and social functioning or to require continuous 
medication.  A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

In this case, the record shows that the veteran had been 
unemployed for several years prior to the onset of his 
dysthymic disorder, and as such, the impairment it causes has 
not been described by those examining or treating him in the 
context of its interference with employment.  Nevertheless, 
the most current evidence shows that the veteran has been 
prescribed medication to treat his psychiatric illness.  
Moreover, although this medication has apparently caused some 
improvement, since its use evidently continues, it is the 
Board's view that the veteran meets the criteria for a 
compensable evaluation for this disability.  Since, however, 
the evidence does not reflect the presence of anxiety, 
suspiciousness, panic attacks, chronic sleep impairment 
and/or mild memory loss, there is no basis for assigning the 
next higher disability rating.  

In reaching this decision to assign a 10 percent disability 
evaluation for the veteran's dysthymic disorder, the Board 
has also given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1).  The evidence, however, does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  As indicated above, the current evidence 
of record does not demonstrate, nor has it been contended, 
that the veteran's dysthymic disorder has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  It is undisputed that the disability at 
issue has an adverse effect upon employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Moreover, it is clear that 
the veteran's current unemployment was a consequence of other 
disabilities and was in no way related to his psychiatric 
disorder.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.

In implementing this decision, the RO shall determine the 
appropriate effective date for the increased rating assigned 
herein.  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).


ORDER

Service connection for tension headaches, claimed as 
secondary to severe labyrinthitis, is denied.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection skin cancers, claimed as due to exposure 
to ionizing radiation, the appeal is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an increased rating to 10 
percent, for dysthymic disorder, is granted.  


REMAND

With respect to the veteran's claim for TDIU benefits, the 
Board observes that there is conflicting evidence in the 
record on this question.  As an initial matter, the veteran's 
underlying contentions on the question of his employability 
are somewhat confusing.  The veteran is presently contending 
that his labyrinthitis has rendered him unable to secure a 
gainful occupation.  This contention, however, does not 
appear to be consistent with prior claims the veteran has 
made regarding his employability.  The evidence shows that as 
early as 1985, during a VA examination where the veteran 
reported he had operated a dairy farm most of his adult life, 
he claimed it was presently necessary for his wife to run 
most of the business, owing to his orthopedic complaints.  
Then, a few years later (1993), the veteran reported that he 
had not quit the dairy business in 1985, but rather, had 
operated it until 1989, when he underwent heart surgery.  
Indeed, shortly thereafter, the veteran was awarded pension 
benefits based on his total disability caused primarily by 
his non-service connected heart disease.  (This was made 
effective from October 1993.)  Now, in connection with his 
claim for TDIU benefits, (the formal application having been 
received in November 1998), the veteran reported that he had 
been a self employed farmer until October 1994, the date of 
onset of his labyrinthitis, and that it is this disability 
that has rendered him unable to work.  

In addition to the somewhat contradictory contentions 
expressed by the veteran in regard to his employment status, 
the Board also notes that the medical evidence with respect 
to this question is somewhat confusing.  In the report of an 
examination conducted in December 1994, in connection with 
determining whether the veteran was housebound, or in need of 
regular aid and attendance, it was noted that the veteran 
needed assistance in dressing himself, going to and from the 
bathroom, and walking.  It was also noted that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care, and that this condition was 
caused by the drugs that had been used in the veteran's 
treatment.  (This was a reference to the long term use of 
medication provided by VA to treat an infection the veteran 
developed following surgery.  As mentioned previously, the 
compensation benefits the veteran has been awarded, all arose 
from disabilities secondary to this treatment.)  

Other evidence, however, seems to imply that the veteran 
would be capable of sedentary activities.  In a February 1998 
letter from a physician, (who apparently works on a part time 
basis at a VA hospital), it was noted that the veteran was 
considered to have lost vestibular function.  This apparently 
was considered to have caused the veteran "to be without any 
reasonable balance," and to be "totally disabled from any 
activities that require ambulation."  (Emphasis added.)  
Given this apparent qualification on the extent to which this 
physician considers the veteran disabled, it suggests that 
perhaps some form of sedentary activity by the veteran would 
be possible. 

In addition, the report of an examination conducted in May 
1998 concerning the veteran's labyrinthitis also appears to 
suggest that the veteran is capable of some sort of 
employment in an appropriate environment.  In that report, 
the examiner commented as follows:  

This patient has an ototoxic labyrinthitis with 
destruction of vestibular function and reduction of 
audiometric function.  His history is classic and 
the history along with chart documentation clearly 
outlined the cause of this patient's continuing 
problem.  This patient is totally disabled because 
of this abnormality.  He will not regain any 
function.  Ototoxic destruction of the labyrinth is 
permanent in nature.  The patient should not 
attempt to drive, work in any situation where he 
could fall, or try to walk in any environment which 
is not well lighted and which he can get visual 
references.  He has almost total dysfunction of the 
labyrinth and must depend on his other senses for 
proper orientation.  

Thus, although this examiner initially stated that the 
veteran was totally disabled, the sentences that follow 
suggest that the veteran could walk in a well lighted 
environment, and work in situations where he could not fall, 
or presumably, those of a sedentary nature.  

In order to reconcile the various medical findings set forth 
in the record, another examination of the veteran should be 
accomplished.  This examination should specifically address 
the extent to which those disabilities for which compensation 
is authorized, impair the veteran's his ability to obtain 
substantially gainful employment.  

With respect to the veteran's claim for service connection 
for skin cancer, the Board notes that in May 1998, the 
veteran underwent a dermatology examination, the purpose of 
which was presumably to address this aspect of the veteran's 
appeal.  This examination, however, does not appear to have 
been completed, since the report only consists of the 
narration of the veteran's history, as apparently stated by 
the veteran, and concludes with the physician's comments that 
photographs of the veteran would be taken.  No diagnosis was 
entered, and no comments were offered as to the relationship 
between the veteran's skin problems and the radiation to 
which he may have been exposed in service.  Indeed, even the 
photographs that were supposed to have been taken do not 
appear in the record.  In view of this incomplete 
development, as well as the more recent comments from those 
physicians treating the veteran that suggest a link between 
the veteran's skin problems and service, additional steps 
will have to be taken before the Board enters its final 
determination on the matter.  

Although the delay occasioned by this Remand is regrettable, 
the case is returned to the RO for the following:  

1.  The veteran should be asked to identify those 
places at which he has received treatment, if any, 
for labyrinthitis, dysthymic disorder, bilateral 
hearing loss, skin cancer and aminoglycoside since 
1998.  After obtaining any appropriate 
authorization, the RO should then attempt to 
obtain and associate with the claims file copies 
of any records that the veteran has identified.  

2.  Next, the veteran should undergo an 
examination of his skin, the purpose of which is 
to identify those skin disorders currently 
afflicting him.  The claims file should be 
provided to the examiner prior to examination in 
order for that person to be familiar with the 
veteran's pertinent medical history, and a 
notation that a review of the claims file was 
accomplished should be made a part of any report 
furnished.  Any indicated special tests or studies 
should be accomplished, and the examination report 
should fully set forth all current complaints, 
pertinent clinical findings, and impairment caused 
by any skin disorder.  In addition, the examiner 
should set forth all applicable diagnoses of those 
skin disorders present, including any successfully 
treated skin cancers.  Moreover, he or she should 
comment on the extent to which the veteran is 
unable to secure and/or follow a substantially 
gainful occupation as a result of any skin 
disorder.  

3.  After the preceding development has been 
accomplished, the RO should refer the case to the 
Under Secretary for Benefits in Washington, DC, 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(b), to include obtaining an opinion as to 
whether the skin cancer diagnosed since the 
previous opinion provided by the Assistant 
Associate Deputy Chief Medical Director in 1989, 
is at least as likely as not a result from 
exposure to radiation in service.  Upon return of 
the case from the Under Secretary to the RO, the 
RO should readjudicate the veteran's claim for 
service connection for skin cancer.

4.  Next, the veteran should also be scheduled for 
an examination, the purpose of which is to 
evaluate the severity of all of the veteran's 
currently service-connected disorders, 
(labyrinthitis, dysthymic disorder, bilateral 
hearing loss, and aminoglycoside).  The claims 
file should be provided to the examiner(s) prior 
to examination in order for them to be familiar 
with the veteran's pertinent medical history, and 
a notation that a review of the claims file was 
accomplished should be made a part of any report 
furnished.  Any indicated special tests or studies 
should be performed, and the examiners' report(s) 
should fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  In 
particular, the examiner(s) should set forth the 
extent to which the veteran is unable to secure 
and/or follow a substantially gainful occupation 
due solely to his service-connected disabilities.  

5.  Upon completion of the foregoing development 
of the record requested by the Board, and any 
other development as may be deemed appropriate by 
the RO, the RO should enter its determination 
regarding the claims on appeal.  If any claim 
continues to be denied, the veteran and his 
accredited representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the last 
supplemental statement of the case.  The veteran 
and his representative should then be given an 
opportunity to respond, and the case returned to 
the Board for further appellate consideration, if 
otherwise in order.

Although no further action is required of the veteran until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 18 -


